15 Ill. App.2d 537 (1958)
146 N.E.2d 808
Eunice Seaman, Administrator of Estate of Dorothy Raner, Deceased, Plaintiff-Appellee,
v.
State Farm Mutual Automobile Insurance Company, Defendant-Appellant.
Gen. No. 10,146.
Illinois Appellate Court  Third District.
January 2, 1958.
Released for publication January 20, 1958.
Willis P. Ryan (Harlan Heller, and Orville F. Schoch, of counsel) for appellant.
Ralph E. Suddes, for appellee.
(Abstract of Decision.)
Opinion by JUDGE ROETH.
Affirmed.
Not to be published in full.